Citation Nr: 1510297	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1981 to August 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for residuals of a head injury.  A claim for service connection for a head injury was received by VA in March 2009.   

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (see January 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a March 2015 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal of service connection for residuals of a head injury.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the claim for service connection for residuals of a head injury are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown,	 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Service Connection for Residuals of a Head Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On March 2, 2015, prior to the promulgation of a decision by the Board, a written statement was received from the representative indicating that the Veteran was withdrawing his appeal as to the claim for service connection for residuals of a head 

injury; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further.


ORDER

The appeal for service connection for residuals of a head injury has been withdrawn and is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


